Name: Commission Regulation (EEC) No 1832/79 of 3 August 1979 on common arrangements for imports of carded or combed sheep' s or lambs' wool or other fine animal hair (category 46), originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 79 Official Journal of the European Communities No L 212/17 COMMISSION REGULATION (EEC) No 1832/79 of 3 August 1979 on common arrangements for imports of carded or combed sheep's or lamb's wool or other fine animal hair (category 46) originating in Argentina THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries (*), as amended by Regulation (EEC) No 1176/79 ( 2), and in particular Articles 11 and 15 thereof, Article 1 Importation into the Community of the category of products originating in Argentina specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2(1 ). Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limitations may be established; whereas imports into the Community of carded or combed sheep's or lamb's wool or other fine animal hair ( category 46) originating in Argentina have exceeded the level referred to in paragraph 3 of the said Article 11 ; Article 2 1 . Products as referred to in Article 1 shipped from Argentina to the Community between 1 January 1979 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period.Whereas in accordance with paragraph 5 of the said Article, Argentina was notified on 28 July 1978 and 6 October 1978 of requests for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1979 16 1982 ; 2 . Imports of products shipped from Argentina to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Argentina on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Whereas the products in question exported from Argentina between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities . H OJ No L 365 , 27. 12 . 1978 , p . 1 . ( 2 ) OJ No L 149, 18 . 6 . 1979 , p . 1 . It shall apply until 31 December 1982 . No L 212/ 18 Official Journal of the European Communities 20 . 8 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission 20 . 8 . 79 Official Journal of the European Communities No L 212/ 19 ANNEX Cate ­ gory (XT heading No NIMEXE code ( 1979) Description MemberStares Units Quantitative limits from 1 January to December 1979 1980 1981 1982 46 ex 5 .}. 05 53.05-10 ; 22 ; 29 ; 32 ; 39 Carded or combed sheep's or lamb's wool or other fine animal hair n F i BNL UK IRL DK EEC Tonnes 85 9 1250 4 200 640 280 5 20 7 254 1 086 1384 4 220 ^ JO5 384 10 35 7834 1 340 1458 4 240 806 547 16 54 8 461 1 626 1616 4260 872 672 24 68 9 138